ON SUGGESTION OF ERROR.             In Banc, April 25, 1949, 40 So.2d 156.
In the original opinion in this case, it was stated that the evidence largely preponderated in favor of appellees on the issue as to whether a deed was executed by Mr. and Mrs. A.P. Davis to Powell Davis covering the land in suit, and it was further stated that this controversy faded out of the litigation by virtue of a stipulation in the record which was quoted in the opinion. Appellees suggest that we were in error in pretermitting a decision on this issue for the reason that subsequent to the quoted stipulation all the pleadings were recast and amended, the stipulation abandoned, and proof was taken upon the issue, and appellees express concern that we have left this point open for further litigation.
While the record does show that the pleadings were changed and that proof was taken upon the issue, there is nothing showing an abandonment of the stipulation. However, the final decree entered at conclusion of the trial fully adjudicates the execution and delivery of a deed to appellees, and, as stated in our original opinion herein, the evidence largely preponderated in favor of appellees on this issue, and the issue was not left open for further consideration on a new trial. The original opinion clearly shows that the cause is reversed and remanded "as to the accounting with instruction that a correct account be taken and stated, in harmony with our views as herein set forth." It was not reversed on the issue as to execution and delivery of the deed to Powell Davis, but was clearly affirmed in that respect.
The suggestion of error is therefore overruled. *Page 807